DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species G1, claims 1, 6, 11, 13, 14 in the reply filed on 4/20/22 is acknowledged.  Claims 1, 6, and 11 are included because they are generic.
Claims 2-5, 7-10, 12, 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 13, last clause: "the adverse effect" lacks proper antecedent basis since an adverse effect is not recited until later in the claim.  Unclear if "an electrical stimulation" includes the previously recited first electrical signal or if it is referring to a new stimulation.  Examiner suggests amending to recite the adverse effect not recurring in response to "the first electrical signal" or similar correction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 11, 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong (US 2009/0192567) in view of Hahn (US 2012/0143286).
 	Regarding claims 1, 13, Armstrong discloses substantially the same invention as claimed, including providing a first electrical signal to a left cranial nerve as recited, switching polarity as recited, and providing a second electrical signal to a right cranial nerve with the switched polarity configuration as recited (Paragraphs 10, 31, 41).  Armstrong does not disclose the titrating the first electrical signal.  However, Hahn teaches delivering an electrical stimulation signal to a cranial nerve (abstract; Paragraph 42), and titrating the electrical signal (Paragraph 25), in order to improve patient tolerability and therapeutic efficacy.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Armstrong as taught by Hahn to include titration as recited, in order to improve patient tolerability and therapeutic efficacy.
 	Regarding claim 6, Armstrong discloses a magnetic input as recited (Paragraphs 64, 65, 71).
 	Regarding claim 11, Armstrong discloses data acquisition and transmission to an external device as recited (Figure 2; Paragraphs 61, 62).
 	Further regarding claim 13, Hahn discloses a titration time interval where an adverse effect is not recurring (e.g. Figure 6: time interval of 622 after backout of 627).
 	Regarding claim 14, the titration of Hahn includes a time of resumption of a titration process based on at least a patient's health status or severity of adverse effects (Paragraph 53; Figure 9: 922, 929; resuming next titration increment can depend on number of times backed out, other sensed physiological responses to stimulation, etc).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gliner (US 2011/0054562), Scott (US 2010/0191304) shows resuming therapy after an adverse epileptic event.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792